[srlpsrhajiidrpaymentlett001.jpg]
Sprague Resources LP 185 International Drive Portsmouth, NH 03801 Sprague
Resources Holdings LLC 185 International Drive Portsmouth, NH 03801 Axel Johnson
Inc. 155 Spring Street, 6th Floor New York, NY 10012 January 23, 2020 Re:
Payment in Respect of Incentive Distributions Rights in Respect of the Quarter
Ended December 31, 2019 Ladies and Gentlemen: Reference is made to the First
Amended and Restated Agreement of Limited Partnership of Sprague Resources LP, a
Delaware limited partnership (the “Partnership”), dated as of October 30, 2013
(as amended by Amendment No. 1, dated as of October 30, 2013, and Amendment No.
2, dated as of October 25, 2019, the “Partnership Agreement”). Sprague Resources
Holdings LLC, a Delaware limited liability company (“Sprague Holdings”), the
general partner of the Partnership and a wholly-owned subsidiary of Axel Johnson
Inc., a Delaware corporation, currently holds all the Incentive Distribution
Rights in the Partnership. Capitalized terms used herein and not defined in this
letter shall have the respective meanings ascribed to such terms under the
Partnership Agreement. The undersigned parties hereby agree that: 1. If and to
the extent that the Board of Directors declares a cash distribution in respect
of the Quarter ended December 31, 2019, in lieu of a distribution in cash in
respect of such Quarter in respect of the Incentive Distribution Rights held by
Sprague Holdings, the Partnership shall issue to Sprague Holdings, and Sprague
Holdings shall accept, a number of Common Units, which Common Units shall
constitute satisfaction in full of the distribution in respect of the Incentive
Distribution Rights for such Quarter, which, in the aggregate, have a Market
Value that is equivalent to the amount of the cash distribution that Sprague
Holdings would have been otherwise entitled to receive in respect of the
Incentive Distribution Rights in respect of such Quarter pursuant to the
Partnership Agreement. For purposes of this Letter Agreement and the
determination hereunder of the number of Common Units to be issued to Sprague
Holdings, the “Market Value” of the Common Units shall be computed based upon
the lesser of an incentive distribution rights cash payment of $2,055,252
divided by the market price on close of business on 1/23/20 or the



--------------------------------------------------------------------------------



 
[srlpsrhajiidrpaymentlett002.jpg]
number of units based on the 10-day volume weighted average price ending
12/31/19. No fractional Units shall be issued pursuant to this Letter Agreement,
and Sprague Holdings shall receive cash in lieu of any fractional shares that
may otherwise result under this Paragraph 1. 2. The Partnership shall issue to
Sprague Holdings the number of Common Units as set forth in Paragraph 1 above
(and make a cash payment in lieu of fractional shares, if any) on the date that
payment is made to the holders of Common Units of the cash distribution with
respect to the Quarter ended December 31, 2019. This letter agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law. Please confirm your
acceptance and agreement of this letter agreement by signing in the space
provided below. Upon your execution of this letter agreement (or counterpart
copies hereof), this letter agreement shall become binding on the parties
hereto. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[srlpsrhajiidrpaymentlett003.jpg]
Very truly yours, SPRAGUE RESOURCES LP By: Sprague Resources GP LLC, its general
partner Paul Scoff Paul Scoff (Jan 23, 2020) By: Name: Paul A. Scoff Title: Vice
President, General Counsel, Chief Compliance Officer & Secretary ACKNOWLEDGED
AND AGREED: SPRAGUE RESOURCES HOLDINGS LLC Paul Scoff By: Paul Scoff (Jan 23,
2020) Name: Paul A. Scoff Title: Vice President, General Counsel, Chief
Compliance Officer & Secretary AXEL JOHNSON INC. Michael D. Milligan By: Michael
D. Milligan (Jan 23, 2020) Name: Michael D. Milligan Title: President and Chief
Executive Officer Signature Page to Incentive Distribution Right Payment Letter
Agreement



--------------------------------------------------------------------------------



 